 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     VLADIMIR J. KOZINA (SBN: 284645)
 3
     vjkozina@mayallaw.com
 4   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 5   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
 6
     Attorneys for Plaintiff Robin Andrews and the Putative Class
 7

 8   HANSON BRIDGETT LLP
     DIANE MARIE O’MALLEY (SBN: 139166)
 9   domalley@hansonbridgett.com
     EMILY M. CHARLEY (SBN: 238542)
10   echarley@hansonbridgett.com
11   ADRIANNA C. KOURAFAS (SBN: 301031)
     akourafas@hansonbridgett.com
12   425 Market Street, 26th Floor
     San Francisco, CA 94105
13   Telephone: (415) 777-3200
     Facsimile: (415) 541-9366
14

15   Attorneys for Defendants Prestige Care, Inc.,
     Prestige Senior Living, LLC, and Manteca Ventures ALF, LLC
16
                                     UNITED STATES DISTRICT COURT
17
                                   EASTERN DISTRICT OF CALIFORNIA
18

19   ROBIN ANDREWS, an individual,                            Case No.: 2:18-cv-00378-JAM-KJN

20           Plaintiff,                                       STIPULATION AND ORDER TO STAY CASE
                                                              MANAGEMENT DEADLINES PENDING
21   vs.                                                      APPROVAL OF SETTLEMENT
22
     PRESTIGE CARE, INC.; PRESTIGE
23   SENIOR LIVING, LLC; MANTECA
     VENTURES ALF, LLC; and DOES 1-100,
24   inclusive,

25           Defendants.
26

27   ///

28   ///
     Stipulation and Order to Stay Case Management Deadlines Pending Preliminary Approval of Settlement
     Page 1 of 5
 1                                                   STIPULATION

 2           Plaintiff Robin Andrews (“Plaintiff”) and Defendants Prestige Care, Inc., Prestige Senior
 3   Living, LLC, and Manteca Ventures ALF, LLC (“Defendants”)(collectively the “Parties”) by and
 4   through their respective counsel of record hereby stipulate, subject to court approval, to stay all case
 5   management deadlines pending approval of the settlement in the above-entitled consolidated actions.
 6
             WHEREAS, on February 16, 2018, Plaintiff filed this putative class action in the Eastern
 7
     District of California.
 8
             WHEREAS, the Court set all case management deadlines on October 17, 2018, which
 9
     includes the following dates: Dispositive Motion filing deadline is December 17, 2019, with any such
10
     motions to be heard on January 14, 2020; Discovery deadline is November 1, 2019; Designation of
11
     Expert Witnesses due by September 6, 2019; Final Pretrial Conference is set for February 28, 2020;
12
     and Jury Trial set for April 13, 2020 Dkt. No. 18.
13

14           WHEREAS, the Parties agreed to, and participated in mediation with Michael Dickstein on

15   September 24, 2018. Although no settlement was reached during the mediation, the Parties

16   subsequently rekindled negotiations with Mr. Dickstein and reached an agreement on September 6,

17   2019.

18           WHEREAS, the Parties are working cooperatively to finalize and file a long-form settlement
19   agreement.
20
             WHEREAS, Plaintiff will file a motion for preliminary approval of the settlement agreement
21
     as soon as practicable after the completion of the Parties long-from settlement agreement.
22
             WHEREAS, the Parties would like to focus on the finalization of the long-form settlement
23
     agreement and the related motion, and vacate all deadlines under the currently-set schedule.
24

25   ACCORDINGLY, IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES:

26           All deadlines, including trial, as set forth in the Court’s Pre-Trial Scheduling Order, Dkt. No.
27   18, are stayed pending approval of the settlement and, if no such approval is granted, then all
28
     Stipulation and Order to Stay Case Management Deadlines Pending Preliminary Approval of Settlement
     Page 2 of 5
 1   deadlines, including trial, will be re-calendared based on the date of denial of the motion for

 2   preliminary approval.

 3

 4

 5

 6   DATED: September 6, 2019                                   MAYALL HURLEY P.C.

 7
                                               By               / s / Robert J. Wasserman
 8                                                              ROBERT J. WASSERMAN
                                                                VLADIMIR J. KOZINA
 9                                                              Attorneys for Plaintiff and the Putative Class
10

11   DATED: September 6, 2019                                   HANSON BRIDGETT LLP

12
                                               By               / s / Diane Marie O’Malley
13                                                              DIANE MARIE O’MALLEY
14                                                              EMILY M. CHARLEY
                                                                ADRIANNA C. KOURAFAS
15                                                              Attorneys for Defendants

16                                                       ORDER
17

18           For good cause appearing and the reasons set forth in the Stipulation, the Court grants the
19   Parties stipulation to stay all deadlines, including trial, as set forth in the Court’s Pre-Trial Scheduling
20   Order, Dkt. No. 18, pending approval of the settlement and, if no such approval is granted, then all of
21   the deadlines, including trial, will be re-calendared based on the date of denial of the motion for
22   preliminary approval.
23

24

25   DATED: 9/9/2019                                    /s/ John A. Mendez____________
                                                        U. S. DISTRICT COURT JUDGE
26

27

28
     Stipulation and Order to Stay Case Management Deadlines Pending Preliminary Approval of Settlement
     Page 3 of 5
